
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 673
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2012
			Mr. Barrow submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of May
		  2012 as National Mobility Awareness Month.
	
	
		Whereas millions of people in the United States experience
			 mobility challenges due to injury or illness;
		Whereas 6,000,000 veterans suffer from mobility
			 challenges;
		Whereas a majority of these individuals unfortunately
			 report that inadequate transportation and mobility options are a major problem
			 in their daily lives;
		Whereas many people in the United States overcome mobility
			 struggles on a daily basis;
		Whereas people with disabilities can live an active,
			 mobile lifestyle;
		Whereas mobility benefits are available to veterans, the
			 elderly, and individuals with disabilities;
		Whereas overcoming mobility struggles can be life changing
			 for individuals who suffer from mobility hindering disabilities;
		Whereas increased public awareness can help people in the
			 United States experiencing mobility challenges; and
		Whereas May 2012 would be an appropriate month to
			 designate as National Mobility Awareness Month: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 supports the designation of National Mobility Awareness
			 Month.
		
